DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/08/2022 has been entered.  Claims 1, 3-6, and 8-27 remain pending.  Claims 21 and 27 were previously withdrawn.  Claims 1, 5, 10-11 are currently amended.
	The previous objection of claim 5 is withdrawn in light of Applicant’s amendment.
	The previous rejections of claims 1-10, 19-20, and 26 under 35 USC 102(a)(1) as being anticipated by Wille (US 7,700,700 B2), claims 1-6, 11, 14-17, 19, 22, and 25-26 under 35 USC 102(a)(1) as being anticipated by Xiong (US 2008/0015298 A1), claims 1-10, 19, 22-24, and 26 under 35 USC 102(a)(1) as being anticipated by Wang (US 2008/0149887 A1), claims 1-2, 14-20, 22, and 26 under 35 USC 102(a)(1) as being anticipated by Shimada (US 2014/0051805 A1), claims 3-8 under 35 USC 103 as being unpatentable over Shimada (US 2014/0051805 A1) as applied to claims 1 and 2, claims 7-10, 12-13, and 19-20 under 35 USC 103 as being unpatentable over Xiong (US 2008/0015298 A1) as applied to claim 1, and the double patenting rejections are withdrawn in light of Applicant’s amendment.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8-9, the instant claims depend on claim 1 wherein R1 is a non-halogenated alkyl group having 1 to 8 carbon atoms and optionally substituted by at least one hydroxyl group.  However, instant claim 8 recites fluorine or chlorine may be present in the non-halogenated alkyl group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-9, 14-20, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 2014/0051805 A1).
Regarding claim 1, Shimada discloses a water/oil repellant composition comprising a copolymer (X) having structural units based on monomer (a) and structural units based on monomer (b) [0016].  Monomer (b) is vinyl chloride (meets the limitations of the halogenated olefin represented by formula wherein X1 is Cl; X2=X3=X4=a hydrogen atom) [0020].  Monomer (a) includes a compound represented by formula (1):
(Z-Y)nX
wherein Z is a C1-6 polyfluoroalkyl group (R of the instant claims being an organic moiety containing at least one halogen atom); Y is a bivalent organic group having no fluorine atom, or a single bond, n is 1 or 2 [0018-0019].  X is, when n is 1, any one of the groups represented by the following formulae (3-2) or (3-3) from a short list [0019].  
    
    PNG
    media_image1.png
    87
    485
    media_image1.png
    Greyscale

wherein R includes a halogen atom and similar properties would be expected [0019].  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound in the expectation that compounds similar in structure will have similar properties.  In re Payne, 606 F. 2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). See MPEP 2144.09.  	
Regarding claims 3-5 and 14-17, Shimada discloses the copolymer (X) may have structural units based on a monomer (e) [0043].  Monomer (e) includes halogenated olefins, such as tetrafluoroethylene, hexafluoropropylene, chlorotrifluoroethylene, or vinylidene fluoride [0097].  These monomers meet the limitations of at least one halogenated olefin represent by the formula of the instant claims wherein X1=F, H; X2=H,F; X3=F, H, or CF3 (fluoroalkyl); X4=F, H, or CF3.  Therefore the halogenated olefin comprises at least one fluorine atom.
Regarding claims 8-9, since the halogenated comonomer being a halogenated alkenyl ether is optional.  Therefore, the claimed limitations are met.
Regarding claim 18, Shimada discloses the number average molecular weight of the copolymer is at least 18,000 and at most 300,000 which is within the claimed range [0109].
Regarding claim 19, as shown in at least Example 1, the monomers are added in the initial charge.  Therefore, the copolymer is a random copolymer.
Regarding claim 20, monomer (a) is from 60 to 95 mass% [0018].  Based on calculations, the amount of vinyl chloride is from 5 to 40 mass%.  If monomer (e) is present, monomer (a) is preferably from 60 to 95 mass% and monomer (e) is from 0 to 30 mass% [0102, 0106].
Regarding claims 22 and 26, Shimada discloses an article surface treated with the composition [0249-00250].  

Claims 1, 3-6, 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimura (EP 1035441 A1) in view of Endo (US 2006/0154170 A1).
Regarding claims 1, 3-6, 10 and 20, Kishimura discloses a resist film (Abstract).  Kishimura discloses a base polymer of poly(1,2-difluoro-1-hydroxyethylene-co-1,2-difluoro-1-t-butoxyethylene) (wherein 1,2-butoxyethylene meets the limitations of the halogenated alkenyl ether of the instant claims wherein X5=X7=F; X6=H; R1 is a non-halogenated alkyl group having 4 carbon atoms)[0062].  The base polymer is alkali-refractory and decomposes when heated in the presence of an acid [0064].

    PNG
    media_image2.png
    202
    250
    media_image2.png
    Greyscale

	However, Kishimura does not disclose at least one halogenated olefin.  Endo teaches a polymer comprising fluoroalkylene constitutional units (a3) which is preferably tetrafluoroethylene (meets the limitation of at least one halogenated olefin of the instant claim wherein X1=X2=X3=X4 is a fluorine atom) [0081].   Endo is concerned with a resist compositions [0001].  Kishimura and Endo are analogous art concerned with the same field of endeavor, namely positive resist compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add tetrafluoroethylene as per the teachings of Endo, and the motivation to do so would have been as Endo suggests improving the transparency of the polymer and increasing alkali-solubility due to the action of acid [0081].  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). See MPEP § 214406 (I).

Claims 1, 19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2008/0149887 A1) in view of Shoichet (US 2003/0040591 A1).
Regarding claim 1, Wang discloses fluoropolymer binders for binding electrode material in the fabrication of battery electrodes [0001].  The fluoropolymer comprises a vinyl fluoride-based copolymer wherein the comonomers include fluorinated vinyl ethers [0023-0024].  The fluorinated vinyl ethers include CY2=CYOR or CY2=CYOR’OR wherein Y is H or F, and -R and -R’ are independently completely fluorinated or partially-fluorinated alkyl or alkylene group containing 1-8 carbon atoms [0024].  
	However, Wang does not disclose at least one of X5, X6 and X7 is halogen or fluoroalkyl and at least one of X5, X6, and X7 is hydrogen.  Shoichet teaches a fluoromonomer of the general formula CGJ=CL(OCH2OCH2)nOR wherein n is an integer, and wherein R represents an unsubstituted or inertly substituted hydrocarbyl group.  G and J are selected from the group consisting of chlorine, fluorine, trifluoromethyl and hydrogen, and wherein L is selected from the group consisting of chlorine, fluorine, and hydrogen, and wherein at least one of G, J and L is fluorine [0025].  Wang and Shoichet are analogous art concerned with the same field of endeavor, namely fluoropolymers containing fluorovinyl ethers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention prepare monomers wherein at least one of X5, X6 and X7 is halogen or fluoroalkyl and at least one of X5, X6, and X7 is hydrogen as per the teachings of Shoichet.  Similar properties would be expected.  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound in the expectation that compounds similar in structure will have similar properties.  In re Payne, 606 F. 2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). See MPEP 2144.09.	   
Regarding claim 19, Wang discloses the fluoropolymer is a random copolymer [0023, 0041].  The monomer mixture is placed in the initial charge of monomers.
Regarding claims 22, 24, and 26, Wang discloses electrodes for lithium ion secondary battery or electric double layer capacitor may be formed by coating a mixture of the electrode binder composition, active electrode material on a metallic current collector [0033-0034].
Regarding claim 23, Wang discloses  The electrode binder compositions may be dispersed in organic solvent [0032].  The electrode binder compositions are prepared in NMP (at least one nonaqueous solvent) [0047].

  
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-10, 14-20, and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, Shimada does not teach or suggest halogenated alkenyl ethers which are halogenated hydroxy alkenyl ethers.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Anolick (US 5,637,663) teaches an amorphous tetrafluoroethylene-hexafluoropropylene dipolymer.
Ruh (US 2,739,987) discloses fluorine-substituted ethylenically unsaturated ethers.  
Huang (US 9,353,038 B2) teaches a method for preparing a fluorinated vinyl ether compound.
Washino (US 2009/0124759 A1) teaches a crosslinkable composition

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767